DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. 	Claims 9-20 are objected to because of the following informalities:  Claims 9 and 16 recite the limitations “the first portion of the display and the second portion of the display” since it’s the first time the limitation is mentioned.  It should be changed to a first portion of the display and a second portion of the display” instead. This change make claim read better.
Claims 10-15 and 17-20 are objected as being dependent upon the objected base claim 16.
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over LEE LEE WON YEOL (KR20180061792; hereinafter Lee (for examination purposes a machine translation will be used and is provided on record) in view of Zhang (US 2017/0212717).

	As per claim 1, Lee discloses a method for driving an organic light emitting diode (OLED) display (paragraph [0005-0006] the display is an OLED display) , the method comprising: 
receiving original image content represented in a first color model (paragraphs [0024,0034,0038-0039] the compensation image received corresponding to an input of the RGB data, the first color model being the RGB model); 
determining converted image content represented in a second color model from the original image content represented in the first color model (paragraph [0034-0036] the extracted input image is transformed into XYZ pixel data pixel by pixel in order to perform the compensation, the second model being the XYZ model); 
obtaining a distortion compensation profile (ΔXYZ) that compensates for differences in response characteristics between portions of the display (i.e. compensation data ΔXYZ which compensates difference between two chromaticity values of two pixels positioned in two different location; see [0070], in combination with paragraph [0076] which shows the storage of the compensation data corresponding to the distortion compensation profile: distortion compensation profile construed as the reference XYZ); 
determining compensated image content represented in the second color model based on the converted image content and the distortion compensation profile (paragraph [0038-0040] and [0070] discloses obtaining the corrected XYZ data based on the converted image XYZ from RGB and distortion compensation profile ΔXYZ); 
determining reconverted compensated image content represented in the first color model from the compensated image content represented in the second color model (paragraph [0038-0039] disclose the conversion of the corrected data into corrected RGB data); and 
providing the reconverted compensated image content represented in the first color model for display on a display panel (paragraph [0038-0040] discloses the conversion of the corrected XYZ data into corrected RGB data to then be provided to the display panel).
	Lee does not explicitly teach organic light emitting diode (OLED) display having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density “differences in response characteristics between the first portion of the display and the second portion of the display”.
	However,  Zhang on the other hand teaches organic light emitting diode (OLED) display having a first portion with a first pixel density and a second portion with a second pixel density lower than the first pixel density (paragraph [0020,0039] Figure 6 shows the display having two portions having different densities in combination with paragraph [0032] which discloses the use of OLED displays for the implementation and further shows that the gamut characteristic of each type of display are different Figure 7: when put in context the reference discloses an OLED display having 2 portions having different pixel densities, and having intrinsic non-uniformity (as a result of the gamut’s)). 
	It would have been obvious to one of ordinary skill in the art to modify OLED display system to include Zhang’s teaching of having an OLED display with different pixel densities and characteristics because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Zhang’s OLED display teaching is comparable to Lee’s OLED display system because both are OLED displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Lee’s display system to include Zhang’s teaching described above with the predictable result of better utilizing the available display area while maintaining a comparable display quality.

As per claim 2, Lee teaches the method of claim 1. Lee further teaches wherein determining compensated image content (corrected XYZ image) represented in the second color model (XYZ) based on the converted image content and the distortion compensation profile (ΔXYZ) comprises: determining the compensated image content represented in the second color model based on an aggregation of the converted image content and the distortion compensation profile (paragraph [0038-0039] and [0070] compensated image content is generated based on the  compensation data ΔXYZ and the second color model XYZ).

	As per claim 3, Lee teaches the method of claim 1. Lee further teaches wherein the distortion compensation profile comprises a map of values in the second color model for each pixel in the original image content (paragraph [0030-0039] and [0070] the second color model XYZ has a map of values ΔXYZ for each pixel)

	As per claim 4, Lee teaches the method of claim 1. Lee further teaches wherein the distortion compensation profile is determined based on images of the display panel captured by a camera that represents the images in the second color model (paragraph [0032-0039] the compensation profile is generated by a used an image captured by a camera Figure 1 camera 106: figure 6 camera 404).

	As per claim 5, Lee teaches the method of claim 1. Lee further teaches wherein the first color mode! comprises a red, green, blue (RGB) color model (paragraphs [0024,0034, 0038-0039] RGB color model).

	As per claim 6, Lee teaches the method of claim 1. Lee further teaches Lee as modified teaches wherein the second color model comprises a XYZ color model (paragraph [0034-0036,0038-0039] XYZ color model).

	As per claim 7, Lee teaches the method of claim 1. Lee further teaches wherein obtaining a distortion compensation profile comprises: retrieving the distortion compensation profile from a non-transitory computer-readable medium (paragraph [0076] compensation data retrieved from the compensation data storage 1112).

 	As per claim 8 Lee as modified teaches wherein obtaining a distortion compensation profile comprises: receiving the distortion compensation profile before receiving the original image content represented in the first color model (paragraph [0013] the distortion compensation data is can be pre-stored on the memory paragraph [0013]).

	As per claim 9, Lee discloses a system comprising: one or more computers and one or more storage devices storing (paragraph [0013] storage unit 210) instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
receiving original image content represented in a first color model (paragraphs [0024,0034,0038-0039] the compensation image received corresponding to an input of the RGB data, the first color model being the RGB model); 
determining converted image content represented in a second color model from the original image content represented in the first color model (paragraphs [0034-0036] the extracted input image is transformed into XYZ pixel data pixel by pixel in order to perform the compensation, the second model being the XYZ model);     
obtaining a distortion compensation profile (ΔXYZ) that compensates for differences in response characteristics between portions of the display (i.e. compensation data ΔXYZ which compensates difference between two chromaticity values of two pixels positioned in two different location; see [0070], in combination with paragraph [0076] which shows the storage of the compensation data corresponding to the distortion compensation profile: distortion compensation profile construed as the reference XYZ);
 determining compensated image content represented in the second color model based on the converted image content and the distortion compensation profile (paragraphs [0038-0040] and [0070] disclose obtaining the corrected XYZ data based on the converted image XYZ from RGB and distortion compensation profile ΔXYZ);
determining reconverted compensated image content represented in the first color model from the compensated image content represented in the second color model (paragraph [0038-0039] disclose the conversion of the corrected data into corrected RGB data); and
 providing the reconverted compensated image content represented in the first color model for display on a display panel (paragraph [0038-0040] discloses the conversion of the corrected XYZ data into corrected RGB data to then be provided to the display panel).
	Lee seems to not explicitly disclose “obtaining a distortion compensation profile that compensates for differences in response characteristics between the first portion of the display and the second portion of the display”.
	However Zhang on the other hand teaches obtaining a distortion compensation profile that compensates for differences in response characteristics between the first portion of the display and the second portion of the display (paragraph 0042-0043] figure 7and in addition discloses that the gamut characteristic of each type of display are different (paragraph 0042-0043] figure 7: (paragraph [0020,0039] Figure 6 shows the display having two portions having different densities in combination with paragraph [0032] which discloses the use of OLED displays for the implementation )).
	It would have been obvious to one of ordinary skill in the art to modify OLED display system to include Zhang’s teaching of having an OLED display with different pixel densities and characteristics because such a modification is based on the use of known techniques to improve similar devices in the same way. More specifically, Zhang’s OLED display teaching is comparable to Lee’s OLED display system because both are OLED displays. Therefore, it would have being obvious to a person with ordinary skill in the art to modify Lee’s display system to include Zhang’s teaching described above with the predictable result of better utilizing the available display area while maintaining a comparable display quality.

	As per claim 10, Lee teaches the system of claim 9. Lee further teaches wherein determining compensated image content (corrected XYZ image) represented in the second color model (XYZ) based on the converted image content and the distortion compensation profile (ΔXYZ) comprises: determining the compensated image content represented in the second color model based on an aggregation of the converted image content and the distortion compensation profile (paragraphs [0038-0039] and [0070] compensated image content is generated based on the  compensation data ΔXYZ and the second color model XYZ).

	As per claim 11, Lee teaches the system of claim 9.  Lee further teaches wherein the distortion compensation profile comprises a map of values in the second color model for each pixel in the original image content (paragraph [0030-0039] and [0070] the second color model XYZ has a map of values ΔXYZ for each pixel)

	As per claim 12, Lee teaches the system of claim 9.  Lee further teaches wherein the distortion compensation profile is determined based on images of the display panel captured by a camera that represents the images in the second color model (paragraph [0032-0039] the compensation profile is generated by a used an image captured by a camera Figure 1 camera 106: figure 6 camera 404).

	As per claim 13, Lee teaches the system of claim 9.  Lee further teaches wherein the first color model comprises a red, green, blue (RGB) color model (paragraphs [0024,0034, 0038-0039] RGB color model).

	As per claim 14, Lee teaches the system of claim 9.  Lee further teaches wherein the second color model comprises a XYZ color model (paragraph [0034-0036,0038-0039] XYZ color model).

 	As per claim 15, Lee teaches the system of claim 9.  Lee further teaches wherein obtaining a distortion compensation profile comprises: retrieving the distortion compensation profile from a non-transitory computer-readable medium (paragraph [0075-0077] profile data retrieved from memory).
	As per claim 16, claim 16 is substantially similar to claim 9.  Lee further teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations (since the display panel of Lee performing the function of generating compensation data based on luminance and chromaticity data. Thus, the display panel of Lee must have a non-transitory computer-readable medium storing software to perform operations; see paragraphs [0013] [0025] and [0030]).  Thus claim 16 is rejected similar to claim 9 above.
	As per claim 17, this claim is similar to claim 10. Therefore, claim 17 is rejected similar to claim 10.
As per claim 18, this claim is similar to claim 11. Therefore, claim 18 is rejected similar to claim 11.
As per claim 19, this claim is similar to claim 12. Therefore, claim 19 is rejected similar to claim 19.
As per claim 20, this claim is similar to claim 13. Therefore, claim 20 is rejected similar to claim 13.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN MORALES whose telephone number is (571)270-5797. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN MORALES/
Patent Examiner
Art Unit 2624


/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691